Title: From George Washington to Major General Artemas Ward, 18 April 1776
From: Washington, George
To: Ward, Artemas



Sir
Newyork 18th April 1776

I received your favor of the 11th Instant in answer to Colonel Glovers application to you, I am of opinion that all accounts respecting the Armed vessels, shoud be paid by the Agents only, and as the trial of the prizes Cannot be much Longer defferd, they will have Cash for the goods which may be Condemnd, in their hands, much more than Sufficient, to answer the demands upon them—if there is not a probability of this, you will be pleasd to give a Warrant for as much as will pay the wages due to the Men.
the Ship Jenny & the Brigantine ⟨  ⟩ both taken by Comodore Manly, the former from London, the Later from Antigua bound to Boston, are, by what I can Learn proper vessels to be fitted out as Cruizers you will therefore Sir, have a person of Knowledge & trust Sent on board to examine them if the report of them is Such, as they have been represented to me, you must have them purchasd for account of the United Colonies if Comodore Manly is in your Neighbourhood his opinion of them must have weight, & if they are fit for the purpose, he will of Course have his Choice of them, & attend the fixing one of them out, his first Lieutenant, Can Command the Hancock in the mean time, the Sooner this is put in execution the better.
there is nothing Material to inform you of from hence, I am Sir Your Most H. St

Go. Washington

